The judgment of the Supreme Court was entered
Per Curiam.
That the right of eminent domain extends to corporate franchises, and that by virtue of that right the bridge of a corporation can be taken for public use and made a free bridge,, we think are positions no longer open to controversy. The opinion of Judge Elwell, and the authorities cited by him, are conclusive upon that subject. The proposition to have the question as to the necessity of taking the bridge heard in open court before the judge and grand jury was certainly a novel one, and if it was in the sound discretion of the court to grant or. refuse it, their decision cannot be reviewed here. The question whether, under the provision of art. 16, sect. 8, of the constitution, the county can take actual possession of the bridge without paying or securring the damages awarded, does not arise on this record. There is no order of court to the county commissioners to take possession. The county, as well as the bridge company, had the right to appeal from the award of damages to the Court of Common Pleas and to a trial by jury. No time is fixed in the Act of 1878 for taking the appeal. It is. to be under such regulations for bringing the *222matter to a trial in due course of law by a jury as the court may prescribe. The record shows no appeal. The certiorari was issued and filed in the court below two days after the confirmation by the court of the finding of the grand jury.
Proceedings affirmed.